Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 1 of 23 Page ID #:309



  1   Morgan Chu
      mchu@irell.com
  2   Samuel K. Lu
      slu@irell.com
  3   C. Maclain Wells
      mwells@irell.com
  4   Thomas C. Werner
      twerner@irell.com
  5   Jonathan Lindsay
      jlindsay@irell.com
  6   Conor Tucker
      ctucker@irell.com
  7   IRELL & MANELLA LLP
      1800 Avenue Of The Stars, Suite 900
  8   Los Angeles, CA 90067
      Telephone: (310) 277-1010
  9   Facsimile: (310) 203-7199
 10   Attorneys for Defendant
      and Counterclaim-Plaintiff
 11   Skechers U.S.A., Inc.
 12                       UNITED STATES DISTRICT COURT

 13                     CENTRAL DISTRICT OF CALIFORNIA

 14
      NIKE, INC., an Oregon Corporation,)     Case No.: 19-cv-08418-JAK-E
 15                                     )
                    Plaintiff,          )
 16                                     )     SKECHERS U.S.A., INC.'S
           vs.                          )     ANSWER TO COMPLAINT AND
 17                                     )     COUNTERCLAIMS
      SKECHERS U.S.A., INC., a Delaware )
 18   Corporation,                      )     DEMAND FOR JURY TRIAL
                                        )
 19                                     )
                    Defendant.          )
 20                                     )
 21
 22
 23
 24
 25
 26
 27
 28

      10446395
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 2 of 23 Page ID #:310



  1              Skechers U.S.A., Inc. ("Skechers"), the named Defendant in the above-
  2 captioned action, hereby answers the Complaint (the "Complaint") of Plaintiff Nike,
  3 Inc. ("Nike") and counterclaims against Nike as follows:
  4              1.    Skechers admits that Nike is a designer, marketer, and distributor of
  5 athletic footwear. Skechers lacks knowledge or information sufficient to form a
  6 belief about the truth of the remaining allegations of Paragraph 1, and therefore
  7 specifically denies the same on that basis.
  8              2.    Skechers admits that it markets and distributes athletic footwear.
  9 Skechers admits that an unnamed commentator on Sneaker News made the quoted
 10 statements set forth in Paragraph 2 of the Complaint, but Skechers specifically
 11 denies the veracity of those statements. Skechers specifically denies the remaining
 12 allegations of Paragraph 2 of the Complaint.
 13              3.    Skechers admits that Robert Greenberg is its CEO. Skechers also
 14 admits that it was a party to the adidas Am., Inc. v. Skechers USA, Inc., No. 3:15-16
 15 CV-01741-HZ lawsuit (the "adidas Lawsuit"). Skechers denies that any corporate
 16 witness testified, or that its counsel in that other action admitted, that Mr. Greenberg
 17 ever "gave orders to knock-off" competitors' products or that Skechers "knocks off"
 18 competitors' products. The court document from the adidas Lawsuit referenced in
 19 Paragraph 3 cites characterizations of evidence by an adverse party in opposing
 20 summary judgment, is describing inferences that might be drawn from conflicting
 21 evidence, and is not itself evidence of anything. The underlying evidentiary
 22 materials speak for themselves. Skechers specifically denies the remaining
 23 allegations of Paragraph 3 of the Complaint.
 24              4.    Skechers admits that its designers identify and interpret consumer
 25 trends and preferences, which may include taking inspiration from competitors'
 26 products. Skechers also admits that, when it identifies a popular "look" in the
 27 market that consumers want and that is not comprised of any legitimate intellectual
 28 property owned by others, the process by which it creates its own version of that

      10446395                                     -2-
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 3 of 23 Page ID #:311



  1 popular "look" to compete in the marketplace is sometimes referred to as
  2 "Skecherization." Skechers denies that it has any corporate policy or practice to
  3 "use[] code words in its internal documents to attempt to shield the documents from
  4 discovery," or that any court has ever made a binding finding of such a policy or
  5 practice. The court document from the adidas Lawsuit referenced in Paragraph 4
  6 cites characterizations of evidence by an adverse party in opposing summary
  7 judgment, is describing inferences that can be drawn from conflicting evidence, and
  8 is not itself evidence of anything. The underlying evidentiary materials speak for
  9 themselves. Skechers specifically denies the remaining allegations of Paragraph 4
 10 of the Complaint.
 11              5.      Skechers denies each and every allegation in Paragraph 5.
 12              6.      Skechers admits that Nike has filed lawsuits and complaints against
 13 third-parties, including Skechers. Skechers denies that "NIKE's strategy is to
 14 compete fairly" because, on information and belief, Nike maliciously and
 15 unjustifiably maintains litigation to (a) drive up its competitors' costs and (b) create
 16 a cloud of doubt regarding competitors' products, in order to discourage retailers
 17 from purchasing competitors' products; examples of Nike's unfair competition in
 18 this regard include:
 19                   • Ignoring "black letter law" and forcing Skechers to re-litigate non-
 20                      infringement findings in Skechers' favor after Nike's wholly owned
 21                      subsidiary, Converse Inc. ("Converse"), intentionally decided not to
 22                      appeal these non-infringement findings. Certain Footwear Products,
 23                      Inv. No. 337-TA-936, Order No. 174 at 85 (Oct. 2019) (United States
 24                      International Trade Commission (the "ITC") finding that "[i]t is black
 25                      letter law that, as the losing party on the issue of non-infringement,
 26                      Converse was obligated to appeal the Commission's determination on
 27                      the issue to the Federal Circuit" but failed to do so.)
 28

      10446395                                        -3-
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 4 of 23 Page ID #:312



  1                  • Continuing to assert design patent infringement claims against
  2                     Skechers designs for which Nike has proffered no evidence of
  3                     infringement before or even after Skechers filed a motion for summary
  4                     judgment of non-infringement. See, e.g., Nike, Inc. v. Skechers U.S.A.,
  5                     Inc., No. 2:17-cv-08509-JAK, Dkt. 321 (C.D. Cal. Oct. 30, 2019); id.,
  6                     Dkt. 342 (C.D. Cal. Nov. 25, 2019).
  7              •      Taking narrow verbal claim construction positions in order to preserve
  8                     the validity of its design patents being challenged in inter partes review
  9                     proceedings before the Patent Trials and Appeals Board (the "PTAB")
 10                     and then later disavowing these same verbal claim construction
 11                     positions in district court when accusing competitors of infringing
 12                     those design patents.
 13                     o     For example, in the PTAB, Nike set forth "Nike's construction of
 14                           the claimed design" of U.S. Patent No. D696,853 as follows:
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      10446395                                      -4-
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 5 of 23 Page ID #:313



  1                     Skechers U.S.A., Inc. v. Nike, Inc., IPR2016-01043, Paper 6 at 6-
  2                     7 (PTAB Aug. 18, 2016)
  3               o     The PTAB reiterated Nike's claim construction as follows:
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15                     Id., Paper 8 at 5-6 (PTAB Nov. 16, 2016)
 16               o     But in district court, Nike argued that no verbal claim
 17                     construction is necessary, asked the district court to ignore its
 18                     statements to the PTAB upon which Skechers and Nike's other
 19                     competitors have relied, and, on information and belief, did so
 20                     because Nike recognizes that the accused Skechers products do
 21                     not infringe under the claim constructions that Nike set forth in
 22                     the PTAB.
 23 Skechers further denies that "NIKE's strategy is to compete fairly" because, on
 24 information and belief, Nike and/or its employees and/or its paid agents have
 25 engaged in illegal and/or unethical activity intended to promote the sales and
 26 marketing of Nike's products to the detriment of Nike's competitors, including but
 27 not limited to (a) illegal experiments with performance-enhancing drugs at the Nike
 28 Oregon Project, which were discussed with Nike's Chief Executive Officer Mark

      10446395                                -5-
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 6 of 23 Page ID #:314



  1 Parker, as reported by the Wall Street Journal (https://www.wsj.com/articles/nike-
  2 ceo-mark-parker-was-briefed-by-banned-coach-on-doping-efforts-
  3 11569948694?mod=searchresults&amp;page=1&amp;pos=1) and (b) payments to
  4 high school basketball players and their families that would be in violation of
  5 NCAA amateurism rules, as reported by ESPN (https://www.espn.com/mens-
  6 college-basketball/story/_/id/27403106/filings-suggest-nike-paid-pursuit-players).
  7 Skechers lacks knowledge or information sufficient to form a belief about the truth
  8 of the remaining allegations of Paragraph 6, and therefore specifically denies the
  9 same on that basis.
 10              7.   Skechers admits that Nike and its subsidiary Converse have collectively
 11 filed four complaints against Skechers, three in district court and one in the ITC.
 12 Skechers specifically denies the remaining allegations of Paragraph 7.
 13              8.   Skechers admits that, as of the date of Nike's Complaint, Nike and its
 14 subsidiary Converse have previously filed two lawsuits against Skechers, one for
 15 design patent infringement and one for trademark infringement. Skechers admits
 16 that both of those lawsuits are pending. Skechers specifically denies the remaining
 17 allegations of Paragraph 8.
 18              9.   Skechers admits that in the first lawsuit, Converse filed a complaint
 19 seeking an ITC investigation against Skechers' Twinkle Toes and BOBS shoe lines
 20 as well as Skechers' discontinued Daddy'$ Money and Hydee Hytop shoe lines for
 21 allegedly infringing Converse's purported trademark rights in the midsole
 22 configuration that Converse has used on certain of its Chuck Taylor All Star shoes.
 23 Skechers admits that the ITC instituted an investigation titled In the Matter of
 24 Certain Footwear Products, USITC Inv. No. 337-TA-936. Skechers denies that the
 25 Skechers' Twinkle Toes, BOBS, and Hydee Hytop shoe lines are infringing because,
 26 among other things, the ITC determined that Skechers' Twinkle Toes, BOBS, and
 27 Hydee Hytop shoe lines do not infringe Converse's purported trademark rights.
 28 Skechers also denies that Converse has trademark rights in the midsole

      10446395                                    -6-
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 7 of 23 Page ID #:315



  1 configuration with regards to Skechers because the ITC determined that
  2 (1) Skechers began using the midsole configuration starting in 2001 and (2) the
  3 evidence showed that, as of 2001, Converse had no trademark rights that it could
  4 assert against Skechers. Skechers further denies that the Skechers Daddy'$ Money
  5 shoe line is infringing because the ITC determined that Converse has no trademark
  6 rights that it could assert against Skechers. Skechers admits that the illustration in
  7 Paragraph 9 of the Complaint shows a Converse shoe and a Skechers shoe but
  8 Skechers denies that the Skechers shoe is infringing. Skechers specifically denies
  9 the remaining allegations of Paragraph 9.
 10              10.   Skechers admits that in the second lawsuit, Nike filed a complaint
 11 accusing the Skechers shoes identified in Paragraph 10 of infringing Nike's design
 12 patents. Skechers admits that the second lawsuit is titled NIKE, Inc. v. Skechers
 13 U.S.A., Inc., Case No. 2:17-cv-08509-JAK (Ex) and is currently pending in this
 14 Court. Skechers denies that its shoes infringe the asserted design patents because,
 15 among other things, (1) after Skechers challenged the asserted design patents in
 16 inter partes review proceedings, Nike found it necessary to make arguments limiting
 17 the scope of the asserted design patents in order to preserve their validity and
 18 (2) these statements operate as prosecution history estoppels and/or prosecution
 19 disclaimers that limit the scope of the asserted design patents. Skechers admits that
 20 the illustrations in Paragraph 10 of the Complaint show Nike shoes and Skechers
 21 shoes, but Skechers denies that the Skechers shoes are infringing. Skechers lacks
 22 knowledge or information sufficient to form a belief about the truth of Nike's
 23 intentions in bringing the second lawsuit, and therefore denies the same on that
 24 basis. Skechers specifically denies the remaining allegations of Paragraph 10.
 25              11.   Skechers denies each and every allegation in Paragraph 11.
 26              12.   Skechers admits that the illustrations show NIKE's VaporMax and Air
 27 Max 270 shoes next to examples of Skechers' shoes. Skechers denies that the
 28

      10446395                                    -7-
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 8 of 23 Page ID #:316



  1 Skechers shoes are infringing. Skechers specifically denies the remaining
  2 allegations of Paragraph 12.
  3              13.   Skechers admits that one commentator posted a YouTube video review
  4 of the Skech-Air Atlas shoe. Skechers admits that the commentator made the
  5 statements set forth in Paragraph 13, but Skechers specifically denies the veracity of
  6 those statements. Skechers admits that an excerpt from the commentator's post is
  7 reproduced in Paragraph 13. Skechers specifically denies the remaining allegations
  8 of Paragraph 13.
  9              14.   Skechers lacks knowledge or information sufficient to form a belief
 10 about the truth of Nike's intentions in bringing the instant lawsuit as well as Nike's
 11 investments, and therefore denies the same on that basis. Skechers specifically
 12 denies the remaining allegations of Paragraph 14.
 13              15.   Skechers admits the allegations of Paragraph 15.
 14              16.   Skechers admits the allegations of Paragraph 16.
 15              17.   The allegations in Paragraph 17 purport to state a legal conclusion to
 16 which no answer is required; if an answer is required, Skechers admits that this
 17 action purports to invoke the Court's subject matter jurisdiction pursuant to the
 18 statutes cited. Skechers specifically denies the remaining allegations in
 19 Paragraph 17.
 20              18.   Skechers admits this Court has personal jurisdiction over Skechers
 21 because Skechers maintains its headquarters and principal place of business in this
 22 District. Skechers also admits that this Court has personal jurisdiction over
 23 Skechers because Skechers regularly solicits and conducts business in this District
 24 and engages in other persistent courses of conduct in this District. Skechers further
 25 admits that this Court has personal jurisdiction over Skechers because Skechers
 26 derives substantial revenue from goods and services sold to persons or entities in
 27 this District. Skechers denies that it has committed acts of infringement in this
 28 District. Skechers denies that it has made, used, offered to sell, sold, and/or

      10446395                                    -8-
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 9 of 23 Page ID #:317



  1 imported products that infringe any claims of Nike's patents at issue in this lawsuit.
  2 Skechers specifically denies the remaining allegations of Paragraph 18.
  3              19.   Skechers admits that venue is proper in this District pursuant to
  4 28 U.S.C. §§ 1391 and 1400 because Skechers maintains a regular and established
  5 place of business in this District. Skechers denies that it has committed, and
  6 continues to commit, acts of infringement in this District. Skechers denies that it
  7 has made, used, offered to sell, sold, and/or imported products that infringe any
  8 claims of Nike's patents at issue in this lawsuit. Skechers specifically denies the
  9 remaining allegations of Paragraph 19.
 10              20.   Skechers admits the allegations of Paragraph 20.
 11              21.   Skechers lacks knowledge or information sufficient to form a belief
 12 about the extent of Nike's investments and the outcome of those efforts, and
 13 therefore denies the same on that basis. Skechers specifically denies the remaining
 14 allegations of Paragraph 21.
 15              22.   Skechers lacks knowledge or information sufficient to form a belief
 16 about the extent of Nike's investments and the outcome of those efforts, and
 17 therefore denies the same on that basis. Skechers specifically denies the remaining
 18 allegations of Paragraph 22.
 19              23.   Skechers admits that Nike's VaporMax and Air Max 270 designs are
 20 associated with footwear containing airbag soles. Skechers admits that the airbag
 21 soles are located beneath the foot. Skechers specifically denies the remaining
 22 allegations of Paragraph 23.
 23              24.   Skechers lacks knowledge or information sufficient to form a belief
 24 about the truth of the allegations of Paragraph 24, and therefore denies the same on
 25 that basis.
 26              25.   Skechers lacks knowledge or information sufficient to form a belief
 27 about the truth of the allegations of Paragraph 25, and therefore denies the same on
 28 that basis.

      10446395                                     -9-
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 10 of 23 Page ID #:318



   1              26.   Skechers lacks knowledge or information sufficient to form a belief
   2 about the truth of the allegations of Paragraph 26, and therefore denies the same on
   3 that basis.
   4              27.   Skechers lacks knowledge or information sufficient to form a belief
   5 about the truth of the allegations of Paragraph 27, and therefore denies the same on
   6 that basis.
   7              28.   Skechers admits that an exemplar Nike VaporMax shoe is shown in
   8 Paragraph 28 and that the VaporMax contains a visible airbag sole. Skechers denies
   9 that the Nike VaporMax has a unique design, at least as it relates to the patents
  10 asserted by Nike in this case. Skechers lacks knowledge or information sufficient to
  11 form a belief about the truth of the remaining allegations of Paragraph 28, and
  12 therefore denies the same on that basis.
  13              29.   Skechers admits that an exemplar Nike Air Max 270 shoe is shown in
  14 Paragraph 29 and that the Air Max 270 contains the word "Air" in its name.
  15 Skechers denies that the Nike Air Max 270 has a unique design, at least as it relates
  16 to the patents asserted by Nike in this case. Skechers lacks knowledge or
  17 information sufficient to form a belief about the truth of the remaining allegations of
  18 Paragraph 29, and therefore denies the same on that basis.
  19              30.   Skechers lacks knowledge or information sufficient to form a belief
  20 about the truth of the allegations of Paragraph 30, and therefore denies the same on
  21 that basis.
  22              31.   Skechers admits that Nike has design patents that Nike asserts protect
  23 the VaporMax and Air Max 270 designs. Skechers lacks knowledge or information
  24 sufficient to form a belief about the truth of the remaining allegations of Paragraph
  25 31, and therefore denies the same on that basis.
  26              32.   Skechers admits that Table 1 purports to be a chart listing the patent
  27 numbers, titles, and issue dates of what Nike defines as the VaporMax Patents and
  28 that Exhibits A through E purport to be copies of the defined VaporMax Patents and

       10446395                                    - 10 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 11 of 23 Page ID #:319



   1 that said documents speak for themselves and not otherwise. Skechers lacks
   2 knowledge or information sufficient to form a belief about the truth of the remaining
   3 allegations of Paragraph 32, and therefore denies the same on that basis.
   4              33.   Skechers admits that Table 1 purports to be a chart listing the patent
   5 numbers, titles, and issue dates of what Nike defines as the VaporMax Patents and
   6 that Exhibits A through E purport to be copies of the defined VaporMax Patents and
   7 that said documents speak for themselves and not otherwise. Skechers lacks
   8 knowledge or information sufficient to form a belief about the truth of the remaining
   9 allegations of Paragraph 33, and therefore denies the same on that basis.
  10              34.   Skechers lacks knowledge or information sufficient to form a belief
  11 about the truth of the allegations of Paragraph 34, and therefore denies the same on
  12 that basis.
  13              35.   Skechers admits that Table 2 purports to be a chart listing the patent
  14 numbers, titles, and issue dates of what Nike defines as the Air Max 270 Patents and
  15 that Exhibits G through L purport to be copies of the defined Air Max 270 Patents
  16 and that said documents speak for themselves and not otherwise. Skechers lacks
  17 knowledge or information sufficient to form a belief about the truth of the remaining
  18 allegations of Paragraph 35, and therefore denies the same on that basis.
  19              36.   Skechers admits that Table 2 purports to be a chart listing the patent
  20 numbers, titles, and issue dates of what Nike defines as the Air Max 270 Patents and
  21 that Exhibits G through L purport to be copies of the defined Air Max 270 Patents
  22 and that said documents speak for themselves and not otherwise. Skechers lacks
  23 knowledge or information sufficient to form a belief about the truth of the remaining
  24 allegations of Paragraph 36, and therefore denies the same on that basis.
  25              37.   Skechers lacks knowledge or information sufficient to form a belief
  26 about the truth of the allegations of Paragraph 37, and therefore denies the same on
  27 that basis.
  28

       10446395                                    - 11 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 12 of 23 Page ID #:320



   1              38.   Skechers admits that patents are presumed valid under the law, but
   2 denies that the defined VaporMax Patents and the defined Air Max 270 Patents are
   3 valid. Skechers specifically denies the remaining allegations in Paragraph 38.
   4              39.   Skechers admits that it has made, used, offered for sale, sold, and
   5 imported into the United States Skech-Air Atlas shoes with model numbers 52970
   6 and 52973. Skechers specifically denies the remaining allegations in Paragraph 39,
   7 including the title preceding Paragraph 39.
   8              40.   Skechers denies each and every allegation in Paragraph 40.
   9              41.   Skechers denies each and every allegation in Paragraph 41.
  10              42.   Skechers admits that Tables 3 through 8 contain figures from what
  11 Nike defines as the Vapor Max Patents as well as images of a Skech-Air Atlas shoe.
  12 Skechers denies that the Skech-Air Atlas shoe infringes any of the defined Vapor
  13 Max Patents. Skechers admits that each of the defined Vapor Max Patents state on
  14 their face that "[t]he broken lines depicting the remainder of the shoe show features
  15 that form no part of the claimed design." To the extent that Paragraph 42 sets forth
  16 Nike's claim constructions regarding the scope of the defined Vapor Max Patents,
  17 such allegations purport to state a legal conclusion to which no answer is required; if
  18 an answer is required, Skechers lacks knowledge or information sufficient to form a
  19 belief regarding the correct claim constructions at this time, and therefore denies the
  20 same on that basis. Skechers specifically denies the remaining allegations in
  21 Paragraph 42.
  22              43.   Skechers admits that it has made, used, offered for sale, sold, and
  23 imported into the United States Skech-Air 92 shoes with model numbers 13221 and
  24 52569. Skechers specifically denies the remaining allegations in Paragraph 43.
  25              44.   Skechers denies each and every allegation in Paragraph 44.
  26              45.   Skechers denies each and every allegation in Paragraph 45.
  27              46.   Skechers admits that Tables 9 and 10 contain figures from the '072
  28 Patent and the '074 Patent as well as images of a Skech-Air 92 shoe. Skechers

       10446395                                    - 12 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 13 of 23 Page ID #:321



   1 denies that the Skech-Air 92 shoe infringes either the '072 Patent or the '074 Patent.
   2 Skechers admits that the '072 Patent and the '074 Patent state on their face that "[t]he
   3 broken lines depicting the remainder of the shoe show features that form no part of
   4 the claimed design." To the extent that Paragraph 46 sets forth Nike's claim
   5 constructions regarding the scope of the '072 Patent and the '074 Patent, such
   6 allegations purport to state a legal conclusion to which no answer is required; if an
   7 answer is required, Skechers lacks knowledge or information sufficient to form a
   8 belief regarding the correct claim constructions at this time, and therefore denies the
   9 same on that basis. Skechers specifically denies the remaining allegations in
  10 Paragraph 46.
  11              47.   Skechers denies each and every allegation in Paragraph 47.
  12              48.   Skechers admits that it has made, used, offered for sale, sold, and
  13 imported into the United States Skech-Air Stratus shoes with model numbers 13275,
  14 13276, and 13278 as well as Skech-Air Blast shoes with model numbers 97742,
  15 97743, and 97744. Skechers specifically denies the remaining allegations in
  16 Paragraph 48, including the title preceding Paragraph 48
  17              49.   Skechers denies each and every allegation in Paragraph 49.
  18              50.   Skechers denies each and every allegation in Paragraph 50.
  19              51.   Skechers admits that Tables 11 through 22 contain figures from what
  20 Nike defines as the Air Max 270 Patents as well as images of a Skech-Air Stratus
  21 shoe and images of a Skech-Air Blast shoe. Skechers denies that the Skech-Air
  22 Stratus shoe or the Sketch-Air Blast shoe infringes any of the defined Air Max 270
  23 Patents. Skechers admits that each of the defined Air Max 270 Patents state on their
  24 face that "[t]he broken lines depicting the remainder of the shoe show features that
  25 form no part of the claimed design." To the extent that Paragraph 51 sets forth
  26 Nike's claim constructions regarding the scope of the defined Air Max 270 Patents,
  27 such allegations purport to state a legal conclusion to which no answer is required; if
  28 an answer is required, Skechers lacks knowledge or information sufficient to form a

       10446395                                    - 13 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 14 of 23 Page ID #:322



   1 belief regarding the correct claim constructions at this time, and therefore denies the
   2 same on that basis. Skechers specifically denies the remaining allegations in
   3 Paragraph 51.
   4              52.   Skechers denies each and every allegation in Paragraph 52.
   5              53.   Skechers incorporates by reference each and every admission, denial,
   6 and allegation set forth above in its response to Paragraphs 1 through 52, inclusive,
   7 of the Complaint. Skechers denies that there has been any "INFRINGEMENT…OF
   8 THE VAPORMAX PATENTS" by Skechers, as alleged in the title preceding
   9 Paragraph 53.
  10              54.   Skechers denies each and every allegation in Paragraph 54.
  11              55.   Skechers denies each and every allegation in Paragraph 55.
  12              56.   Skechers denies each and every allegation in Paragraph 56.
  13              57.   Skechers denies each and every allegation in Paragraph 57.
  14              58.   Skechers denies each and every allegation in Paragraph 58.
  15              59.   Skechers incorporates by reference each and every admission, denial,
  16 and allegation set forth above in its response to Paragraphs 1 through 52, inclusive,
  17 of the Complaint. Skechers denies that there has been any "INFRINGEMENT…OF
  18 THE '072 PATENT AND '074 PATENT" by Skechers, as alleged in the title
  19 preceding Paragraph 59.
  20              60.   Skechers denies each and every allegation in Paragraph 60.
  21              61.   Skechers denies each and every allegation in Paragraph 61.
  22              62.   Skechers denies each and every allegation in Paragraph 62.
  23              63.   Skechers denies each and every allegation in Paragraph 63.
  24              64.   Skechers denies each and every allegation in Paragraph 64.
  25              65.   Skechers incorporates by reference each and every admission, denial,
  26 and allegation set forth above in its response to Paragraphs 1 through 52, inclusive,
  27 of the Complaint. Skechers denies that there has been any "INFRINGEMENT…OF
  28

       10446395                                   - 14 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 15 of 23 Page ID #:323



   1 THE AIR MAX 270 PATENTS" by Skechers, as alleged in the title preceding
   2 Paragraph 65.
   3              66.   Skechers denies each and every allegation in Paragraph 66.
   4              67.   Skechers denies each and every allegation in Paragraph 67.
   5              68.   Skechers denies each and every allegation in Paragraph 68.
   6              69.   Skechers denies each and every allegation in Paragraph 69.
   7              70.   Skechers denies each and every allegation in Paragraph 70.
   8              71.   Skechers admits that pursuant to Federal Rule of Civil Procedure 38(b),
   9 Nike demands a trial by jury of all issues so triable.
  10                                  AFFIRMATIVE DEFENSES
  11              AS AND FOR ITS SEPARATE AND AFFIRMATIVE DEFENSES,
  12 Skechers alleges as follows:
  13                              FIRST AFFIRMATIVE DEFENSE
  14                                     (Failure to State a Claim)
  15              1.    Nike's Complaint fails to state any claim against Skechers upon which
  16 relief can be granted.
  17                             SECOND AFFIRMATIVE DEFENSE
  18                                       (Non-Infringement)
  19              2.    Skechers has not infringed and currently is not infringing any of the
  20 Asserted Patents.
  21                              THIRD AFFIRMATIVE DEFENSE
  22                                   (Invalidity/Unenforceability)
  23              3.    Each of the Asserted Patents is invalid and/or unenforceable for failure
  24 to meet one or more conditions of patentability, including without limitation, those
  25 specified in 35 U.S.C. §§ 102, 103, 112, and 171.
  26
  27
  28

       10446395                                    - 15 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 16 of 23 Page ID #:324



   1                             FOURTH AFFIRMATIVE DEFENSE
   2                    (Laches, Equitable Estoppel, Waiver, and Unclean Hands)
   3               4.   Nike's claims against Skechers are barred in whole or in part by one or
   4 more of the equitable doctrines of laches, equitable estoppel, waiver, and unclean
   5 hands.
   6                              FIFTH AFFIRMATIVE DEFENSE
   7                                     (Limitation on Damages)
   8               5.   Nike's claims for damages are barred and/or limited by 35 U.S.C.
   9 §§ 286, 287, and/or 289.
  10
                                  SIXTH AFFIRMATIVE DEFENSE
  11
                                               (Costs Barred)
  12
                   6.   Nike's claim for costs is barred and/or limited by 35 U.S.C. § 288.
  13
                                SEVENTH AFFIRMATIVE DEFENSE
  14
                                           (No Injunctive Relief)
  15
                   7.   Nike is not entitled to injunctive relief because any alleged injury is not
  16
       irreparable, and Nike has an adequate remedy at law.
  17
                                 EIGHTH AFFIRMATIVE DEFENSE
  18
                                               (No Damages)
  19
                   8.   Nike has suffered no damages and/or has failed to mitigate its damages,
  20
       if any.
  21
                                  NINTH AFFIRMATIVE DEFENSE
  22
                                      (Prosecution History Estoppel)
  23
                   9.   Nike's claims are barred and/or limited by the doctrine of prosecution
  24
       history estoppel and/or prosecution history laches.
  25
  26
  27
  28

        10446395                                    - 16 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 17 of 23 Page ID #:325



   1                              TENTH AFFIRMATIVE DEFENSE
   2                                      (Additional Defenses)
   3              10.   Skechers is informed and believes and on that basis alleges that it may
   4 have additional defenses available to it, which are not fully known and of which it is
   5 not presently aware. Skechers reserves the right to raise and assert further additional
   6 defenses after such defenses have been ascertained.
   7                                      COUNTERCLAIMS
   8              Pursuant to Federal Rule of Civil Procedure 13, Skechers counterclaims
   9 against Nike and, in support thereof, alleges the following:
  10                                            PARTIES
  11              1.    Counterclaim-Plaintiff Skechers is a corporation organized and existing
  12 under the laws of the State of Delaware with a principal place of business at 228
  13 Manhattan Beach Boulevard, Manhattan Beach, California 90266.
  14              2.    NIKE is a corporation organized and existing under the laws of the
  15 State of Oregon with a principal place of business at One Bowerman Drive,
  16 Beaverton, Oregon 97005.
  17                                 JURISDICTION AND VENUE
  18              3.    This action arises under the Patent Laws of the United States of
  19 America, 35 U.S.C. § 1 et seq. This Court has subject matter jurisdiction over the
  20 action under 28 U.S.C. §§ 1331 and 1338, based on an actual controversy between
  21 Skechers, on the one hand, and NIKE, on the other hand, for claims under the Patent
  22 Laws of the United States of America, 35 U.S.C. § 1 et seq. Skechers is seeking
  23 relief pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.
  24              4.    An actual, substantial, and continuing justiciable controversy exists
  25 between Skechers and Nike based on Nike having filed a Complaint against
  26 Skechers accusing Skechers' Skech-Air Atlas, Skech-Air 92, Skech-Air Stratus,
  27 and/or Skech-Air Blast shoe lines (the "Accused Products," collectively) of
  28 infringing one or more of the '068, '072, '074, '075, '076, '077, '962, '606, '607, '608,

       10446395                                    - 17 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 18 of 23 Page ID #:326



   1 '610, and/or '611 patents (collectively, the "Asserted Patents"). Skechers requires a
   2 declaration of its rights by this Court with respect to this actual, substantial, and
   3 justiciable controversy. Specifically, the controversy concerns the invalidity and
   4 non-infringement of the Asserted Patents and the right of Nike to maintain suit for
   5 alleged infringement of the Asserted Patents.
   6              5.   This Court has personal jurisdiction over NIKE, inter alia, because
   7 Nike has submitted to the personal jurisdiction of this Court by filing the Complaint.
   8 Furthermore, upon information and belief, Nike has a regular and established place
   9 of business in this judicial district. For example, upon information and belief, Nike
  10 maintains sales, marketing, and product design offices at 3505 Hayden Avenue,
  11 Culver City, California 90232 in this judicial district. Upon information and belief,
  12 Nike leases a distribution center in Foothill Ranch, California from which Nike
  13 brand apparel and equipment are shipped, and Nike operates a number of retail
  14 stores in this judicial district at which it sells and offers for sale its products,
  15 including products that allegedly embody the claims of the Asserted Patents.
  16              6.   This Court also has personal jurisdiction over NIKE at least because,
  17 upon information and belief, NIKE transacts and solicits business in the State of
  18 California, including by selling and offering to sell products that allegedly embody
  19 the claims of the Asserted Patents.
  20              7.   Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and
  21 1400, inter alia, because Nike submitted to the venue of this Court by filing the
  22 Complaint.
  23                                  FIRST COUNTERCLAIM
  24                         (Declaratory Judgment Of Non-Infringement)
  25              8.   Paragraphs 1 to 7 are incorporated herein as set forth above.
  26              9.   An actual and justiciable controversy exists between Skechers and Nike
  27 as to whether Skechers infringes the Asserted Patents because Nike brought this
  28

       10446395                                   - 18 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 19 of 23 Page ID #:327



   1 action alleging that Skechers infringes the Asserted Patents and Skechers denies this
   2 allegation.
   3              10.   Absent a declaration of non-infringement, Nike will continue to assert
   4 the Asserted Patents wrongfully against Skechers and thereby cause Skechers
   5 irreparable injury.
   6              11.   Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.,
   7 Skechers is entitled to a declaration by this Court that Skechers does not infringe
   8 any claim of the Asserted Patents under any theory, either directly or indirectly (by
   9 way of inducement and/or contributory infringement), literally or through the
  10 doctrine of equivalents, willfully or otherwise.
  11              12.   This is an exceptional case entitling Skechers to an award of its
  12 attorneys' fees incurred in connection with this action pursuant to 35 U.S.C. § 285.
  13                                 SECOND COUNTERCLAIM
  14                               (Declaratory Judgment Of Invalidity)
  15              13.   Paragraphs 1 to 12 are incorporated herein as set forth above.
  16              14.   An actual and justiciable controversy exists between Skechers and Nike
  17 as to whether the Asserted Patents are valid because Nike brought this action
  18 alleging that the Asserted Patents are valid and Skechers denies this allegation.
  19              15.   Absent a declaration of invalidity, Nike will continue to assert the
  20 Asserted Patents wrongfully against Skechers and thereby cause Skechers
  21 irreparable injury.
  22              16.   Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.,
  23 Skechers is entitled to a declaration by this Court that the '068, '072, '074, '075, '076,
  24 '077, '962, '606, '607, '608, '610, and '611 patents are invalid for failing to comply
  25 with the patent law provisions of the United States, as codified in Title 35 of the
  26 United States Code, including without limitation, those specified in 35 U.S.C.
  27 §§ 102, 103, 112, and 171.
  28

       10446395                                    - 19 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 20 of 23 Page ID #:328



   1              17.   This is an exceptional case entitling Skechers to an award of its
   2 attorneys' fees incurred in connection with this action pursuant to 35 U.S.C. § 285.
   3                                       RELIEF SOUGHT
   4              WHEREFORE, Counterclaim-Plaintiff Skechers respectfully requests that a
   5 judgment be entered against Counterclaim-Defendant NIKE as follows:
   6              a.    That Nike take nothing by its Complaint.
   7              b.    That the Court enter judgment in favor of Skechers in this action, and
   8 deny Nike all requested relief;
   9              c.    That a declaration be issued that the manufacture, use, offer for sale,
  10 sale, and/or importation of the Accused Products, do not infringe and will not
  11 infringe the claim of the '068 patent;
  12              d.    That a declaration be issued that the manufacture, use, offer for sale,
  13 sale, and/or importation of the Accused Products, do not infringe and will not
  14 infringe the claim of the '072 patent;
  15              e.    That a declaration be issued that the manufacture, use, offer for sale,
  16 sale, and/or importation of the Accused Products, do not infringe and will not
  17 infringe the claim of the '074 patent;
  18              f.    That a declaration be issued that the manufacture, use, offer for sale,
  19 sale, and/or importation of the Accused Products, do not infringe and will not
  20 infringe the claim of the '075 patent;
  21              g.    That a declaration be issued that the manufacture, use, offer for sale,
  22 sale, and/or importation of the Accused Products, do not infringe and will not
  23 infringe the claim of the '076 patent;
  24              h.    That a declaration be issued that the manufacture, use, offer for sale,
  25 sale, and/or importation of the Accused Products, do not infringe and will not
  26 infringe the claim of the '077 patent;
  27
  28

       10446395                                    - 20 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 21 of 23 Page ID #:329



   1              i.   That a declaration be issued that the manufacture, use, offer for sale,
   2 sale, and/or importation of the Accused Products, do not infringe and will not
   3 infringe the claim of the '962 patent;
   4              j.   That a declaration be issued that the manufacture, use, offer for sale,
   5 sale, and/or importation of the Accused Products, do not infringe and will not
   6 infringe the claim of the '606 patent;
   7              k.   That a declaration be issued that the manufacture, use, offer for sale,
   8 sale, and/or importation of the Accused Products, do not infringe and will not
   9 infringe the claim of the '607 patent;
  10              l.   That a declaration be issued that the manufacture, use, offer for sale,
  11 sale, and/or importation of the Accused Products, do not infringe and will not
  12 infringe the claim of the '608 patent;
  13              m.   That a declaration be issued that the manufacture, use, offer for sale,
  14 sale, and/or importation of the Accused Products, do not infringe and will not
  15 infringe the claim of the '610 patent;
  16              n.   That a declaration be issued that the manufacture, use, offer for sale,
  17 sale, and/or importation of the Accused Products, do not infringe and will not
  18 infringe the claim of the '611 patent;
  19              o.   That a declaration be issued that the claim of the '068 patent is invalid;
  20              p.   That a declaration be issued that the claim of the '072 patent is invalid;
  21              q.   That a declaration be issued that the claim of the '074 patent is invalid;
  22              r.   That a declaration be issued that the claim of the '075 patent is invalid;
  23              s.   That a declaration be issued that the claim of the '076 patent is invalid;
  24              t.   That a declaration be issued that the claim of the '077 patent is invalid;
  25              u.   That a declaration be issued that the claim of the '962 patent is invalid;
  26              v.   That a declaration be issued that the claim of the '606 patent is invalid;
  27              w.   That a declaration be issued that the claim of the '607 patent is invalid;
  28              x.   That a declaration be issued that the claim of the '608 patent is invalid;

       10446395                                    - 21 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 22 of 23 Page ID #:330



   1              y.    That a declaration be issued that the claim of the '610 patent is invalid;
   2              z.    That a declaration be issued that the claim of the '611 patent is invalid;
   3              aa.   That the Court find that Nike cannot recover any damages from
   4 Skechers;
   5              bb.   That the Court find that Nike is not entitled to any other relief at law or
   6 in equity;
   7              cc.   That the Court declare that this is an exceptional case entitling Skechers
   8 to its reasonable attorneys' fees under 35 U.S.C. § 285;
   9              dd.   That the Court award Skechers its costs and reasonable attorneys' fees;
  10 and
  11              ee.   That the Court grant Skechers all other and further relief to which it
  12 may show itself to be entitled.
  13                                    JURY TRIAL DEMAND
  14              Pursuant to Federal Rule of Civil Procedure 38(b), Skechers hereby requests a
  15 trial by jury of all issues so triable.
  16
  17 Dated: December 2, 2019
  18                                               Respectfully submitted,
                                                   IRELL & MANELLA LLP
  19
                                                   By:      /s/ Samuel K. Lu
  20                                                     Samuel K. Lu
  21                                               Morgan Chu (70446)
                                                   mchu@irell.com
  22                                               Samuel K. Lu (171969)
                                                   slu@irell.com
  23                                               C. Maclain Wells (221609)
                                                   mwells@irell.com
  24                                               Thomas C. Werner (223792)
                                                   twerner@irell.com
  25                                               Jonathan Lindsey (208840)
                                                   jlindsay@irell.com
  26                                               Conor Tucker (318075)
                                                   ctucker@irell.com
  27                                               IRELL & MANELLA LLP
                                                   1800 Avenue of the Stars, Suite 900
  28                                               Los Angeles, California 90067-4276

       10446395                                     - 22 -
Case 2:19-cv-08418-JAK-E Document 39 Filed 12/02/19 Page 23 of 23 Page ID #:331



                                         Telephone: (310) 277-1010
   1                                     Facsimile: (310) 203-7199
   2                                     Attorneys for Defendant
                                         And Counterclaim-Plaintiff
   3                                     Skechers U.S.A., Inc.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       10446395                           - 23 -
